874 So. 2d 695 (2004)
Sharon M. CICHOSKI, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-1496.
District Court of Appeal of Florida, Fourth District.
May 26, 2004.
Sharon M. Cichoski, Quincy, pro se.
No appearance on behalf of appellee.
PER CURIAM.
Appellant filed a motion to enforce a plea agreement after being sentenced for violating her probation. In her petition, she claims that she negotiated a sentence with one judge, was given time to accomplish certain tasks, and was then given a different sentence by another judge that was contrary to the plea agreement accepted by the first judge. Appellant appeals the order denying the motion to enforce. We affirm, because the proper method of relief is pursuant to Florida Rule of Criminal Procedure 3.850. See Seabrooks v. State, 817 So. 2d 934, 935 (Fla. 4th DCA 2002). Our affirmance is without prejudice to appellant filing a proper motion for postconviction relief pursuant to Rule 3.850.
STONE, WARNER and GROSS, JJ., concur.